Order entered July 10, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00850-CV

                            IN RE HEATHER DEANNA, Relator

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-51083-07

                                          ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus and motion for emergency stay. We ORDER that relator bear the costs of this

original proceeding.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE